MOTION to recall and amend remittitur. (See 180 N.Y. 27.)
Motion granted and remittitur is amended by adding thereto the following: "And the constitutionality of the statute (L. 1887, ch. 576) under which the improvement complained of in this action was made, having been challenged, we hold (1) that said statute does not violate the State Constitution; (2) that it does not offend against the provision of the fourteenth amendment of the Federal Constitution, providing that a person shall not be deprived of property without due process of law, and (3) that it does not contravene section 10 of article 1 of the Federal Constitution forbidding the impairment of the obligations of a contract." *Page 522